Citation Nr: 0218717	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  00-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of fractures of the right radius and ulna, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for right ulnar 
radiculitis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for subacromial 
impingement of the right shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from September 1982 and 
February 1983.  

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied increased evaluations 
for the veteran's residuals of fractures of the right of 
the bones of the forearm, which currently includes ulnar 
radiculitis and impingement syndrome of the shoulder.  


FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  The veteran's residuals of fractures of the right 
radius and ulna produce limitation of pronation with 
motion lost beyond the middle of the arc, but do not 
produce fixation in either pronation or supination.  

3.  The veteran's right ulnar radiculitis produces organic 
changes such as decreased sensation to pinprick and touch; 
constant, severe pain; and significant loss of grip 
strength in the right hand, consistent with severe 
incomplete paralysis.  

4.  The veteran's subacromial impingement of the right 
shoulder produces pain which limits motion of the arm to 
95 degrees, approximately at shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation, in excess of 30 
percent, for residuals of fractures of the right radius 
and ulna have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 and Supp 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5213 (2002).  
2.  The criteria for an increased evaluation to 40 
percent, but no more, for right ulnar radiculitis have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
1991 and Supp 2002); 38 C.F.R. §§ 4.7, 4.120, 4.123, 
4.124a, Diagnostic Code 8516 (2002).  

3.  The criteria of an increased rating to 20 percent for 
subacromial impingement of the right shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
and Supp 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and 
assist provisions have been met by the statement and 
supplemental statements of the case and letters issued by 
the RO.  In October 2001 the veteran stated all treatment 
for his disabilities was at the VA Medical Center in Las 
Vegas and by military personnel.  In April 2002 the 
veteran stated he believed that all information had been 
submitted.  There is no indication of any additional 
relevant evidence that has not been obtained.  The veteran 
has not identified any records which are not in the claims 
folder.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A § 5103A.  

Discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to establish entitlement to the benefit 
sought.  The notice requirements of the VCAA are met.  In 
October 2001 the RO responded to the veteran's inquiry as 
to the evidence in the claims folder.  Subsequently in 
March 2002 the RO issued a supplemental statement of the 
case to the veteran which listed all the additional 
evidence in the claims folder.  The veteran was advised of 
his right to a personal hearing before the RO and/or 
Board.  The RO generally kept the veteran apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It does not appear that the RO referred to the VCAA when 
it adjudicated the case below.  However, for the reasons 
stated above, the Board has found that VA's duties under 
the VCAA have been fulfilled.  The issues on appeal are 
increased rating claims that were fully addressed by the 
RO.  That is, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  As noted above, there is no 
indication of any outstanding evidence.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Consequently, the Board finds that, in the circumstances 
of this case, to delay appellate review, to include 
granting some of the benefits that are being sought, to 
more specifically advise the veteran on the duties to 
notify and assist in obtaining evidence when it is clear 
there is no additional relevant evidence available would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been substantially complied with, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Factual Background.  The veteran's Report of Medical 
History dated in August 1982 reveals the veteran checked 
he was left handed.  In November 1982 while in training at 
Parris Island the veteran fell on the obstacle course.  He 
sustained displaced fractures of both bones of the right 
forearm, with an open fracture of the right ulna.  The 
veteran's wound was left open and debrided.  He was 
treated with antibiotics when a culture was positive for 
E. coli.  An open reduction and internal fixation was 
performed in December 1982.  Subsequent to the surgery no 
neurological deficits were noted.  The Medical Board 
Report found the veteran was status post open fracture of 
both bones of the right forearm with protrusion of ulnar 
fragments.  

Two weeks after the operation the wound started draining 
and the veteran was placed on antibiotics.  The veteran 
was referred to Bayley Seton Hospital for further 
treatment.  Examination revealed the ulnar plate with 
screws was loosening from the bone and there appeared to 
be an infection of the bone with osteomyelitis in the 
middle third of the ulna.  The veteran was treated with 
intravenous antibiotics.  In February 1983 a surgical 
procedure was performed to remove the compression plate 
and screw.  The final diagnosis was status post open 
reduction, internal fixation of compound fracture of both 
bones of the right forearm with infection and loosening of 
the ulnar plate and screw with osteomyelitis.  

VA examination in January 1984 indicated the veteran is 
left handed.  

The RO granted service connection for residuals of a 
fracture of the right forearm in February 1984.  The 
disability was rated as 20 percent disabling based on 
impairment of the supination and pronation.  In August 
1996 the veteran filed a claim for an increased rating.  

A VA fee basis examination was conducted in July 1996.  
The veteran complained that it hurt in the area of the 
ulnar scar when he made a tight fist.  Examination 
revealed full range of motion of the wrist.  The elbow had 
some 0 to 98 degrees of flexion.  There was only 80 
degrees of supination but 110 degrees of pronation.  His 
grasp strength was 30 pounds on the left and 0 pounds on 
the right.  He was very well muscled.  The examiner did 
not think the results were very accurate.  There was a 5 
inch scar over the ulna where the plate had been removed.  
There was an indentation and it appeared that the 
extensors were stuck to the bone.  He did get a little 
pain with tight squeezing, particularly when he just used 
the ulnar two fingers on the right.  The impression was 
status post open reduction and internal fixation for a 
compression fracture with some adherence of muscle to bone 
at the ulna.  

The RO in an August 1996 rating decision granted an 
increased rating, by granting service connection for ulnar 
nerve radiculitis and assigning a 20 percent rating for 
radiculitis.  

In October 1998 the veteran requested an increased rating.  
Since his last evaluation in 1996 he stated his overall 
condition had worsened with notable increase in pain in 
the shoulder, arm, elbow, hand and fingers.  He had pain 
at the point of the scar which was particularly painful.  
His grip in his right hand had weakened considerably and 
he had regular numbness and tingling in the 4th and 5th 
fingers.  He was receiving regular treatment at the VA 
Medical Center in Las Vegas.  

A VA fee basis examination by an orthopedist was conducted 
in April 1999.  The veteran had surgery in March 1999.  A 
right ulnar nerve transposition had been performed.  The 
veteran had been experiencing pain along the ulnar nerve 
aspect of the right forearm and numbness and tingling in 
the ulnar fingers of the right hand.  

The veteran's subjective complaints included intermittent 
throbbing pain in the right shoulder.  It radiated from 
the right shoulder and traveled to the back of the upper 
extremity.  He had popping and grinding of his right 
shoulder, but no locking, giving way, swelling or 
discoloration.  He had numbness and tingling in the last 
two fingers of the right hand.  He took Percocet to 
relieve the pain in the right shoulder.  He had 
intermittent pain in the right elbow.  The less he used 
the elbow the better.  It tended to aggravate pain in the 
right elbow.  He had pain radiating into the ulnar side of 
his forearm and into the fingers of the right elbow.  He 
had popping, grinding, locking and swelling but no 
discoloration.  He had an aching sensation in the right 
forearm.  It was further noted that there was nothing that 
did not aggravate the pain in the right forearm.  

Examination of the right wrist revealed dorsiflexion to 30 
degrees both active and passive.  Palmar flexion was to 25 
degrees actively and 35 degrees passively.  Radial 
deviation was to 20 degrees both active and passive.  
Ulnar deviation was to 35 degrees both active and passive.  
There was no pain with motion.  There was no fatigue, 
weakness or lack of endurance.  There was no effusion, 
instability, weakness, tenderness, or redness.  There was 
no ankylosis or signs of inflammatory arthritis.  

Range of motion of the right forearm was supination to 25 
degrees actively and 30 degrees passively.  Pronation was 
to 30 degrees actively and 40 degrees passively.  There 
was pain with both pronation and supination greater than 
20 degrees.  There was no fatigue, weakness or lack of 
endurance.  There was adhesion of the ulnar surgical 
incision to the underlying bone.  There was no edema or 
weakness or redness.  There was no ankylosis and no signs 
of inflammatory arthritis.  

Examination of the right elbow revealed flexion to 135 
degrees without pain and extension to 0 degrees.  There 
was no weakness, fatigue or lack of endurance.  There was 
a positive Tinel's sign over the medial epicondyle.  There 
were no signs of inflammatory arthritis.  There was no 
ankylosis.  Sensory examination of the right hand showed 
decreased pinprick sensation to the tip of the little and 
ring fingers.  There was also interosseous muscle weakness 
of the right hand.  

Examination of the right shoulder revealed forward flexion 
to 160 degrees actively and 165 degrees passively.  
Abduction was to 160 degrees actively to 165 degrees 
passively.  Internal rotation was to 80 degrees active and 
passive.  External rotation was 80 degrees active and 
passive.  There was pain with abduction of the right 
shoulder greater than 95 degrees.  There was no redness, 
heat or abnormal movement.  There was subacromial 
tenderness of the right shoulder.  There was no ankylosis 
or signs of inflammatory arthritis.  

Measurement of the upper extremities revealed the right 
biceps was 12 and one quarter inches in circumference and 
the left biceps was 12 and one half inches in 
circumference.  The right elbow was 11 and one half inches 
in circumference and the left elbow was 11 and three 
quarters inches in circumference.  The right forearm two 
inches above the elbow was 11 and one half inches above 
the elbow and the left forearm was 12 inches.  The right 
wrist was 6 and one half inches and the left was seven 
inches.  The right hand was 9 inches and the left was 8 
and one half inches.  

Tests of grip strength were measured as 0 pounds on the 
right and 28, 40, and 32 pounds on the left.  

X-rays of the right wrist reported an apparent shortening 
of the ulna with 5 millimeters of ulna variance.  

The examiner diagnosed status post right forearm fracture; 
post-operative infection of the right ulna; right ulnar 
neuritis, secondary to compression at the ulnar in the 
cubital canal; and painful subacromial impingement, of the 
right shoulder, secondary to the right forearm injury.  

A VA fee basis examination by a neurologist was conducted 
in April 1999.  A right ulnar nerve transposition was 
performed on March 1999.  Despite the ulnar nerve 
transposition the veteran had persistent paresthesias in 
the ulnar two digits of the right hand along with a poking 
sensation in the proximal right forearm along the course 
of the ulnar nerve at the distal aspect of the scar from 
the nerve transposition.  He reported flare-ups that 
usually occurred at night.  He also had flare-ups with 
increased use of the right upper extremity.  Nothing 
alleviated his symptoms except for medications.  He took 
Percocet three tablets at night.  The veteran was not 
working as a consequence of his upper extremity symptoms.  

Examination revealed no evidence of sensory impairment, 
with normal two-point discrimination present.  There was a 
positive Tinel's sign over the right elbow, with 
distribution of paresthesias in the ulnar territory on the 
right.  There was no neuritis or neuralgia.  There was no 
evidence of sensory or motor impairment of the nerve 
roots.  The symptoms were confined to the ulnar nerve 
territory on the right side.  He had weakness of the 
abductory digiti minimi only.  Strength of the ADM was 
approximately 4 to 4-/5.  First dorsal interosseous 
strength was normal.  There was no neuralgia but he did 
have some mild neuritis of the ulnar nerve associated with 
some mild paralysis of the abductory digiti minimi.  There 
was no evidence of disuse, nor was there evidence of 
atrophy.  There was no muscle wasting.  Range of motion 
measurements revealed incomplete supination of the right 
upper extremity.  Electromyography studies revealed no 
abnormalities.  The diagnosis was right ulnar 
mononeuropathy, unconfirmed by electrodiagnostic studies.  

The RO in an April 1999 rating decision granted an 
increased rating to 30 percent for residuals of fractures 
of the right radius and ulna.  The 10 percent rating for 
ulnar nerve radiculitis was continued.  Service connection 
was granted for subacromial impingement of the left 
shoulder and a 10 percent rating was assigned.  

In May 1999 the RO sent the veteran an application for a 
total rating based on individual unemployability due to 
service connected disability.  

The RO received the veteran's records from the VA 
Outpatient Treatment Center in April 2000.  They included 
treatment at the Pain Management Clinic.  

A VA fee basis examination was conducted by a neurologist 
in May 2000.  The veteran had persistent symptoms in the 
right upper extremity consisting of pain in the forearm 
and numbness in the ulnar two digits of the right hand.  
He also had tenderness in the right forearm.  There was 
some decrease in sensation in the brachial aspect of the 
dorsal wrist.  Use of the upper extremity caused flare-
ups.  Nothing alleviated the pain.  He was taking anti-
inflammatory medication, he had discontinued using of 
Percodan because of its side effects.  

During the examination the veteran guarded, grimaced and 
braced when the elbow, wrist and fingers were tested.  No 
reproducible physiologic weakness could be demonstrated.  
Sensation was subjectively decreased in the ulnar two 
digits of the right hand.  There was decreased range of 
motion of the right elbow.  Extension was to 0 degrees, 
flexion to 140 degrees, supination to 45 degrees and 
pronation to 80 degrees.  The symptoms were confined to 
the ulnar nerve territory on the right.  There was no 
neuralgia.  He had mild neuritis in the ulnar nerve 
associated with paresthesias in that distribution.  There 
was no evidence of disuse or atrophy and no muscle 
wasting.  There was no pain on range of motion of the 
right elbow.  The diagnoses were right ulnar 
mononeuropathy by history, unconfirmed by physical 
examination or electrodiagnostic testing.  Reduced 
sensation in the radial territory, with abnormal nerve 
conduction velocity studies showing subnormal amplitudes 
in the radial sensory nerve consistent with moderate 
radial sensory mononeuropathy.  

A VA fee basis examination was conducted in May 2000.  The 
examiner noted the veteran was right handed.  The veteran 
complained of cramping and stiffness in the last two 
fingers of his right hand.  He also described significant 
weakness through his entire right upper extremity.  He had 
difficulty with fine manipulation of his right hand, such 
as using a screw driver or using writing utensil.  

Range of motion of the right shoulder was 172 degrees of 
active forward flexion and 175 degrees of passive forward 
flexion.  Abduction was to 165 degrees actively and 168 
degrees passively.  Internal rotation was to 84 degrees 
actively and passively.  External rotation was to 85 
degrees actively and 90 degrees passively.  There was no 
limitation of range of motion due to fatigue, weakness or 
lack of endurance.  There was no edema or instability of 
the right shoulder.  There was mild anterior subacromial 
tenderness.  There is no redness, heat or abnormal 
movement.  There was no guarding of movement.  There was 
no ankylosis.  There were no signs of inflammatory 
arthritis.  Impingement and apprehension signs were 
negative.  

Range of motion of the right elbow was flexion to 128 
degrees actively and 135 degrees passively.  Extension was 
to 0 degrees actively and passively.  Pronation was to 40 
degrees actively and passively with pain.  Supination was 
to 35 degrees actively and passively with pain.  There was 
no fatigue, weakness or lack of endurance associated with 
range of motion.  There was no instability, redness, heat 
or abnormal movement or guarding of movement.  There was 
no ankylosis or signs of inflammatory arthritis.  There 
was a positive Tinel's sign over the medial epicondyle.  

Examination of the right forearm showed healed surgical 
incisions over the ulnar and the radius.  There was also a 
soft tissue defect over the ulnar border of the right 
forearm.  Range of motion of the right wrist was 
dorsiflexion to 30 degrees actively and 35 degrees 
passively.  Palmar flexion was to 25 degrees actively and 
30 degrees passively.  Radial and ulnar deviation was to 
20 degrees, active and passive.  There was no pain, 
fatigue, weakness or lack of endurance with range of 
motion.  There was no edema, effusion, instability, 
weakness or tenderness of the wrist.  There was no 
redness, heat, abnormal movement or guarding of movement.  
There were no signs of ankylosis or inflammatory 
arthritis.  

Examination of the right hand showed there were no 
functional deficits.  All the fingers could be brought 
into the palm and could touch the median transverse fold 
of the palm as could the thumb.  There was decreased 
pinprick sensation in the volar tip of the ring and little 
fingers.  There was interosseous muscle weakness in the 
right hand.  Range of motion of the metacarpohalangeal 
joints of the second though fifth fingers was not limited 
by pain, fatigue, weakness or lack of endurance.  

Measurements of the upper extremity at the biceps were 13 
and one quarter inches on the left and 15 inches on the 
left.  At the forearm measurements were 12 and one quarter 
inches on the right and 12 and one half inches on the 
left.  Grip strength was measured as two pounds, zero 
pounds and zero pounds on the right and 22 pounds, 30 
pounds and 18 pounds on the left.  The diagnoses were mild 
subacromial impingement of the right shoulder; loss of 
range of motion of the right elbow, particularly in 
supination and pronation; status post open reduction 
internal fixation of fracture of both bones of the right 
forearm; right sided ulnar neuritis, treated with anterior 
transposition of the ulnar nerve.  

September 2000 private medical records include reports of 
an ultrasound examination of the right shoulder.  The 
ultrasound revealed moderate loss of echodensity in the 
right deltoid muscle indicating an inflammatory 
response/myositis.  There was loss of echodensity noted in 
the right supraspinatus tendon on the inferior/humeral 
surface suggesting a partial tear of the tendon.  On the 
transverse the tendon appeared narrower than the left and 
appeared to be surrounded by hyperechoic area suggesting 
effusion.  There was a slight loss of echodensity 
suggested in the bilateral teres muscles.  There was a 
moderate loss of echodensity noted in the coronal scan of 
the right TMP/supraspinatus muscles indicating 
inflammation/myositis.  The acromioclavicular joint 
appeared somewhat degenerative.  

The RO issued a rating decision in October 2000.  The 
veteran was informed of that decision by letter in 
November 2000, enclosed was a copy of the rating action 
which included a list of the evidence which had been 
considered by the RO.  In addition, the RO issued a 
statement of the case to the veteran in November 2000.  It 
included a list of the evidence considered by the RO.  

In December 2000 the veteran submitted a statement from 
his supervisor dated in November 2000.  His supervisor, 
the Commissary Department Manager, stated the veteran had 
worked there a number of years.  The veteran had been 
complaining about his forearm.  He had lately missed many 
days of work due to his service connected disability.  
The veteran's representative submitted additional evidence 
including VA records and a letter from the veteran in 
February 2001.  The veteran's letter dated in January 2001 
indicated that he was finding it very difficult to perform 
everyday tasks such as writing down notes in class, 
because his hand began to go numb and the pain in his arm 
was unbearable.  At his current place of employment he was 
having difficulties performing daily tasks, including 
gripping, holding and taking inventory which required 
using writing utensils.  His disability had imposed 
financial problems, because he was unable to work the 
hours he needed to increase his income.  

The VA records included a December 2000 VA neurology 
consult.  The neurologist noted the veteran was right 
handed.  A surgical release for an ulnar neuropathy had 
been performed in 1997 at the West Los Angeles VA.  
Examination revealed -4/5 strength on the ulnar flexor 
digitorumlongus of the fourth and fifth fingers.  Sensory 
evaluation revealed decreased touch and pinprick in the 
distribution of the ulnar nerve in the right hand.  There 
were no primitive reflexes.  The bilateral upper 
extremities were +2.  The examiners assessment was the 
veteran had right ulnar neuropathy by history and 
examination.  The veteran continued to have constant 12/10 
neuropathic sharp pain on the ulnar distribution.  The 
examiner explained to the veteran that in all probability 
his limitation of movement form his injury would not 
improve any more due to the massive injury to his right 
forearm.  

In December 2000 the veteran was seen for chronic right 
shoulder pain.  Examination revealed no swelling but the 
veteran had pain with elevation and backward rotation of 
the right shoulder.  December 2000 VA X-rays of the right 
elbow revealed an old fracture of the proximal radius 
transfixed with metallic plate and screws.  There was some 
deformity and sclerosis of the proximal two-thirds of the 
ulna, which was felt to be due to chronic osteomyelitis.  

The RO received additional VA medical records in October 
2001.  September 2001 VA records included complaints of 
chronic pain in the right forearm, elbow and right 
shoulder  

The RO in March 2000 granted an increased rating for ulnar 
nerve radiculitis to 30 percent, and granted service 
connection for scars of the right arm.  A supplemental 
statement of the case was issued to the veteran in March 
2002.  It listed the additional evidence received and 
explained the basis for the March rating action.  

Relevant Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider 
its history.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.1 and 4.2.  However, where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2002).  

Impairment of supination and pronation of major and minor 
upper extremity: 
with loss of (bone fusion): 

The hand fixed in supination or 
hyperpronation is rated as 40 percent 
disabling (major) and 30 percent 
disabling (minor).  

The hand fixed in full pronation is 
rated as 30 percent disabling (major) 
and 20 percent disabling (minor).  

The hand fixed near the middle of the 
arc or moderate pronation is rated as 
20 percent disabling (for the major and 
minor).  

Limitation of pronation:

Motion lost beyond the middle of the 
arc is rated as 30 percent disabling 
(major) and 20 percent disabling 
(minor).  

Motion lost beyond the last quarter of 
arc, the hand does not approach full 
pronation is rated as 20 percent 
disabling (major and minor).  

Limitation of supination:

To 30 degrees or less is rated 10 
(major and minor).  

38 C.F.R. § 4.71a, Diagnostic Code 5213 (2001).  Note: In 
all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon 
tie-up, muscle or nerve injury, are to be separately rated 
combined not to exceed rating for loss of use of hand.  

Injuries to muscles of the forearm act in strong gasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Intrinsic muscles of the 
hand: Thenar eminence; short flexor, opponens, abductor 
and adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  

Note: The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries to bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times, excruciating is to be rated on 
the scale provided for injury of the nerve involved, with 
a maximum equal to severe, incomplete, paralysis.  See 
nerve involved for diagnostic code number and rating.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2002).  

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating 
for the minor extremity, characterized as the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the 
loss of extension of the ring and little fingers, the 
inability to spread the fingers (or reverse), the 
inability to adduct the thumb; flexion of the wrist 
weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in 
the major extremity (20 percent if minor); and a 
40 percent rating for severe residuals in the major 
extremity (30 percent if minor).  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2002).  

Limitation of motion of the arm to 25 degrees from the 
side is rated as 40 percent disabling for the major arm 
and 30 percent for the minor arm.  Limitation midway 
between the side and shoulder is rated as 30 percent for 
the major arm and 20 percent disabling for the minor arm.  
Limitation at the shoulder level is rated as 20 percent 
disabling for both the major and minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputations to be performed.  38 C.F.R. § 4.68 
(2002).  Loss of use of the major hand is rated as 70 
percent disabling.  Loss of use of the minor hand is rated 
as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5125 (2002).  
Analysis.  In addressing the issue of an increased rating 
for the veteran's residuals of fracture of the right 
radius and ulna, the Board notes that the current rating 
is based the criteria in 38 C.F.R. § 4.71a, Diagnostic 
Code 5212 for evaluating disability due to impairment of 
supination and pronation.  The threshold question is 
whether the service-connected extremity is the major or 
minor extremity.  

The regulations provide that the finding as to 
"handedness" should be based on the evidence of record or 
VA examination.  38 C.F.R. § 4.69 (2002).  There is 
conflicting evidence in the record as to whether the 
veteran is right or left handed.  In August 1982 on his 
Report of Medical History which was filled out prior to 
the veteran's entrance into the service the box left 
handed was checked.  The tail of the check mark points to 
the left.  All of the other boxes are checked with the 
tail of the check pointing to the right.  On the initial 
VA examination in January 1984 the VA examiner wrote "L 
handed" above the section of the examination report 
related to examination of the right hand.  In January 2001 
in a letter to the RO the veteran writes he had difficulty 
taking notes in class because of his pain due to his 
service connected residuals of fracture of the right 
radius and ulna.  Subsequently the veteran wrote the RO in 
October 2001 that when he complained of difficulty using 
his right arm he was told to use his other arm.  He states 
he uses his right arm to eat and write, etc, clearly 
implying he is right handed.  The only current medical 
records which address the question are a May 2000 
examination report and a December 2000 VA neurology 
consult report which note the veteran is "right-handed."  
After considering all the evidence of record the Board has 
concluded the veteran is right-handed.  

Currently the veteran's  residuals of fractures of the 
right radius and ulna are rated as 30 percent disabling.  
That evaluation is based on limitation of pronation of the 
major hand beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  Normal range of motion of 
the forearm is from 0 to 80 degrees in pronation and from 
0 to 85 degrees in supination.  38 C.F.R. § 4.71, Plate I 
(2002).  The middle of the arc would be approximately 40 
degrees in pronation.  

A higher rating based on Diagnostic Code 5213 requires 
loss of bone fusion and fixation of the forearm.  All of 
the examination reports consistently indicate the veteran 
retains some motion in the forearm, in supination and 
pronation.  There is no evidence of fixation of the arm in 
either pronation or supination.  The July 1996 VA 
examination report shows motion for both supination and 
pronation.  In April 1999 fee basis VA examination again 
revealed the veteran retained some ability to pronate and 
supinate the forearm.  The May 2000 examination noted 
limitation to 70 degrees of pronation and 35 degrees of 
pronation.  

The Board has also considered whether or not the veteran 
had functional limitation of the forearm due to pain.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held consideration should be given to functional loss 
due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional 
loss due to pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston 
v. Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 
8 Vet. App. 202 (1995) the Court held that diagnostic 
codes based solely on range of motion do not subsume 
38 C.F.R. § 4.40 or 4.45.  They ruled that 38 C.F.R. 
§ 4.14 which forbids pyramiding does not forbid 
consideration of higher ratings based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  The Court ordered the Board to apply the 
provisions of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint in increased ratings cases.  Functional loss due to 
pain can also limit range of motion.  See 38 C.F.R. § 4.40 
(2002); DeLuca, 8 Vet. App. at 205; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); see also 38 C.F.R. 
§§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain 
"on use" or a "limitation of flexion" and that functional 
loss caused by either factor should be compensated at the 
same rate.  

The examiners have noted pain with motion of the forearm.  
In May 2000 the examiner noted pain with pronation and 
supination.  The clinician added that there was no 
fatigue, weakness or lack of endurance associated with 
range of motion.  In this case a higher rating would 
indicate the veteran had not just limited motion due to 
pain, but loss of all motion due to pain, as the higher 
rating to 40 percent is provided only when the major 
forearm is fixed in supination and pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  The veteran has not 
demonstrated functional impairment due to pain 
commensurate with fixation in both pronation and 
supination.  

Also, considered were the other diagnostic codes for 
rating impairment of the elbow and forearm.  The evidence 
does not indicate there is nonunion or malunion of the 
radius or ulna of the right arm, which is the criteria for 
rating impairment under Diagnostic Codes 5210, 5211 and 
5212.  There is no evidence of ankylosis of the elbow, in 
May 2000 range of motion of the elbow was reported as from 
0 to 128 degrees actively.  Based on those findings, 
ratings based on Diagnostic Codes 5205, 5206, 5207 and 
5208 are not for application in this instance.  

After comparing the evidence of record with the diagnostic 
criteria the Board has concluded the preponderance of the 
evidence is against an increased rating for the veteran's 
residuals of fracture of the right radius and ulna.  As 
the preponderance of the evidence is against the claim for 
a higher rating than 30 percent for residuals of fractures 
of the right radius and ulna, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The veteran's right ulnar neuritis is currently rated as 
30 percent disabling.  That rating is based on a finding 
of moderate incomplete paralysis of the ulnar nerve of the 
major arm.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  The 
regulations specifically limit the evaluation of neuritis 
to either a rating for severe incomplete paralysis or 
moderate incomplete paralysis for neuritis.  The 
determining factor is whether or not there is evidence of 
organic changes such as loss of reflexes, muscle atrophy, 
sensory disturbances and constant pain.  38 C.F.R. 
§ 4.123.  

The Board has reviewed the record to determine if the 
evidence demonstrates the organic changes required for a 
finding of severe incomplete paralysis of the ulnar nerve.  
There is no question that the veteran has sensory 
disturbance of the ulnar nerve.   A January 2001 VA 
electromyograph found electrophysiologic evidence of a 
right ulnar nerve neuropathy, both sensory and motor.  A 
VA neurology consult in December 2000 noted decreased 
sensation to touch and pinprick in the ulnar nerve 
distribution.  There were also areas of hyperesthesia.  
The veteran has reported constant pain.  The medical 
record reveals the veteran has been referred for pain 
management and been prescribed medication.  On examination 
palpation of the area brought about increased pain, 
numbness and tingling.  The neurologist in December 2000 
found no primitive reflexes, -5/5 weakness on the right 
proximal muscles, and  -4/5 strength on the ulnar flexor 
digitorum longus.  A VA Fee Basis examination in May 2000 
noted interosseous muscle weakness in the right hand; 
measurements of grip strength revealed the veteran had 
almost no grip strength in the right hand. 

The evidence demonstrates some of the factors of organic 
changes caused by neuritis; sensory disturbances and 
constant pain.  The evidence does not reveal loss of 
reflexes or atrophy of the muscles.  A careful reading of 
the regulation notes that neuritis is "characterized by" 
loss of reflexes, muscle atrophy, sensory disturbances and 
constant pain.  There is nothing in the regulation that 
requires a showing of all the characteristics.  In 
addition, 38 C.F.R. § 4.120 provides that in rating 
peripheral nerve injuries attention should be paid to the 
site and character of the injury and the relative 
impairment in motor function, trophic changes and sensory 
disturbances.  In this instance the veteran has minimal 
grip strength in his right hand.  

When there is a question as to which of two evaluations 
should be applied the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  The Board has 
concluded the disability picture of the veteran more 
nearly approximates that of severe incomplete paralysis, 
based on the findings of sensory disturbance, constant 
pain and loss motor of function as illustrated by his loss 
of grip strength in the right hand.  A higher rating to 40 
percent for right ulnar radiculitis is warranted.  

The Board next considered the issue of a rating in excess 
of 10 percent for subacromial impingement of the right 
shoulder.  The diagnostic criteria for rating disability 
of the shoulder are set out in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5210, 5202 and 5203.  After 
reviewing the criteria set out in Diagnostic Codes 5200, 
5202 and 5203 the Board has concluded they are not 
applicable in this instance.  There is no evidence or 
ankylosis, nonunion, fibrous union, recurrent dislocation 
or malunion of the humerus, clavicle or scapula.  The 
applicable Diagnostic Code is 5201 for limitation of 
motion of the arm.  

Normal range of motion of the shoulder is from 0 to 180 
degrees, with the arm held at shoulder level as being at 
90 degrees.  38 C.F.R. § 4.71, Plate I (2002).  A 20 
percent rating is assigned for limitation of motion of the 
arm at the level of the shoulder.  Although subsequent 
examination reports noted the veteran had range of motion 
of the arm above the level of the shoulder, the Board has 
noted that in April 1999 the VA examiner specifically 
stated the veteran had pain with abduction of the right 
shoulder greater than 95 degrees.  He also noted 
subacromial tenderness.  The evidence includes limitation 
of motion at or very near shoulder level, there is 
evidence or limitation of function based on pain with 
findings of tenderness on examination.  Based on those 
findings the Board has concluded that the evidence 
supports a 20 percent rating for limitation of motion of 
the major arm at shoulder level, due to pain.  See 38 
C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see 
also 38 C.F.R. §§ 4.45, 4.59.  

A higher rating requires limitation to 25 degrees.  There 
is no evidence which indicates there is limitation of 
motion of the arm that more closely approximates 25 
degrees from the side.  The criteria for a rating in 
excess of 20 percent for subacromial impingement of the 
right shoulder have not been met.  Accordingly, an 
increased rating to 20 percent, but no more than 20 
percent, for subacromial impingement of the right shoulder 
is warranted.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials 
for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Board notes the veteran has indicated he has 
difficulty performing the tasks required at his current 
employment.  He has increased pain when he is required to 
write when taking inventory and has difficulty with the 
lifting required in his position as a stocker.  The 
veteran submitted a statement from his manager that he has 
missed work due to his service connected disability.  The 
veteran has been hospitalized for treatment of cubital 
tunnel syndrome and epicondylitis.  However, the 40, 30 
and 30 percent ratings for his right upper extremity 
disabilities take into account significant functional 
impairment, to include industrial inadaptability.  The 
evidence does not show frequent periods of 
hospitalization, nor is his disability attended by other 
such factors as would render impracticable the application 
of the regular schedular rating standards.  There is no 
competent evidence that this condition causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment so as to warrant a referral for consideration 
of an extraschedular rating.  


ORDER

A rating in excess of 30 percent for residuals of 
fractures of the right radius and ulna is denied.  

An increased rating to 40 percent for radiculitis of the 
right ulnar nerve is granted, subject to regulations 
governing the award of monetary benefits.  






An increased rating to 20 percent for subacromial 
impingement of the right shoulder is granted, subject to 
regulations governing the award of monetary benefits.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

